Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Status of Application
This Office Action is a response to Applicant’s communication (or preliminary’s amendment) filed on 04/30/2020. In virtue of this communication, claims 1-20 are currently presented in the instant application.

Priority
Acknowledgement is made of applicant’s claim for foreign priority under 35 U.S.C. 119(a)-(d). A certified copy of the priority documents received on 04/30/2020.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/30/2020, 03/26/2021 and 08/24/2021 in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is considered by the examiner.
If applicant is aware of any prior art or any other co-pending application not already of record, he/she is reminded of his/her duty under 37 CFR 1.97 to disclose the same. 

Drawing Objections
The drawings submitted on 04/30/2020 are not accepted as part of the formal application. The drawings must show every feature of the invention specified in the claims. Therefore, the features “the smart TV”, “a rear housing” and “a space for accommodating the signal transmission device” in claim 12” must be shown or the features canceled from the claim.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended 
Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 1,
	The recitation “the signals” in line 11 is considered indefinite because it does not have an antecedent basis. Clarification is required.

The recitation “a signal dead zone of the main antenna” in line 16 is considered vague because it’s confused with “a part of the signals from the main antenna” in line 12. Clarification is required.

Regarding claim 11,
	The recitation “the signals” in line 10 is considered indefinite because it does not have an antecedent basis. Clarification is required.
The recitation “the received signals” in line 13 is considered vague because it’s confused with “signals” in line 9. Clarification is required.
The recitation “a dead-zone compensating antenna” in line 11 is considered vague because it’s confused with “a dead-zone compensating antenna” in line 7. Clarification is required.
The recitation “a signal dead zone of the main antenna” in line 13 is considered vague because it’s confused with “a part of the signals from the main antenna” in lines 10-11. Clarification is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 11-12, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Mo (US 20120108190), hereinafter Mo, in view of Hong et al (US 20170365914), hereinafter Hong.



Mo discloses a signal transmission device (a transmission device 2, Fig 1) applied to a smart TV (a wireless transmission apparatus, Fig 1), the smart TV comprising a wireless signal module (a signal transmitting and receiving member 253, Fig 1).
Mo does not teach the signal transmission device comprises:
a main antenna having a first signal input port, wherein the first signal input port is connected with the wireless signal module;
a transmission antenna adjacent to and spaced from the main antenna, wherein the transmission antenna has a signal output port; and
a dead-zone compensating antenna having a second signal input port, wherein the second signal input port is connected with the signal output port through a signal transmission line; and wherein
the main antenna is configured to receive signals input by the wireless signal module and transmit the signals,
the transmission antenna is configured to receive a part of the signals from the main antenna and transmit the part of the signals to a dead-zone compensating antenna through the signal transmission line;
the dead-zone compensating antenna is configured to transmit the received signals and compensate a signal dead zone of the main antenna. 
However, Hong teaches a signal transmission device (a triplexer, Fig 7) applied to a smart TV (an electronic device 700, Fig 7), the smart TV comprising a wireless signal module (a transceiver, Fig 7), wherein the signal transmission device comprises:
a main antenna (a first antenna element 701, Fig 7) having a first signal input port (an input port P1IN, Fig 7), wherein the first signal input port is connected with the wireless signal module (a transceiver, Fig 7);
a transmission antenna (a third antenna element 703, Fig 7) adjacent to and spaced from the main antenna, wherein the transmission antenna has a signal output port (an output port P3OUT, Fig 7); and
a dead-zone compensating antenna (a second antenna element 702, Fig 7) having a second signal input port (an input port P2IN, Fig 7), wherein the second signal 
the main antenna is configured to receive signals input by the wireless signal module and transmit the signals (Fig 7);
Hong does not explicitly teach the transmission antenna is configured to receive a part of the signals from the main antenna and transmit the part of the signals to the dead-zone compensating antenna through the signal transmission line; the dead-zone compensating antenna is configured to transmit the received signals and compensate a signal dead zone of the main antenna. 
	However, Hong teaches if the third antenna element 703 receives a signal of a frequency range overlapped with the HB as described above, the electronic device 700 may implement 3R.times (paragraph [0111]), and if diversity using an MB signal is performed, the electronic device 700 may perform a similar operation as a diversity operation using the above-mentioned HB signal (paragraph [0112]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a signal transmission device in MO, as taught by Hong as modified, in order to provide an antenna design that prevents an antenna degradation.

[AltContent: arrow][AltContent: textbox (Wireless transmission apparatus)][AltContent: textbox (Mo (US 20120108190))]
    PNG
    media_image1.png
    888
    697
    media_image1.png
    Greyscale

[AltContent: arrow][AltContent: textbox (TL3)][AltContent: arrow][AltContent: textbox (P2IN)][AltContent: arrow][AltContent: textbox (P3OUT)][AltContent: arrow][AltContent: textbox (P1IN)][AltContent: arrow][AltContent: textbox (702)][AltContent: textbox (701)][AltContent: arrow][AltContent: textbox (Hong (US 20170365914))]
    PNG
    media_image2.png
    895
    815
    media_image2.png
    Greyscale


Regarding claim 11,
Mo discloses a smart TV (a wireless transmission apparatus, Fig 1), comprising a signal transmission device (a transmission module 2, Fig 1) having a wireless signal module (a signal transmitting and receiving member 253, Fig 1).
Mo does not teach the signal transmission device comprises:

a transmission antenna adjacent to and spaced from the main antenna, wherein the transmission antenna has a signal output port; and
a dead-zone compensating antenna having a second signal input port, wherein the second signal input port is connected with the signal output port through a signal transmission line;
the main antenna is configured to receive signals input by the wireless signal module and transmit the signals, the transmission antenna is configured to receive a part of the signals from the main antenna and transmit the part of the signals to a dead-zone compensating antenna through the signal transmission line; the dead-zone compensating antenna is configured to transmit the received signals and compensate a signal dead zone of the main antenna. 
However, Hong teaches an electronic device 700 (Fig 7), comprising a signal transmission device (a triplexer, Fig 7) having a wireless signal module (a transceiver, Fig 7), wherein the signal transmission device comprises:
a main antenna (a first antenna element 701, Fig 7) having a first signal input port (an input port P1IN, Fig 7), wherein the first signal input port is connected with the wireless signal module (Fig 7);
a transmission antenna (a third antenna element 703, Fig 7) adjacent to and spaced from the main antenna, wherein the transmission antenna has a signal output port (an output port P3OUT, Fig 7); and
a dead-zone compensating antenna (a second antenna element 702, Fig 7) having a second signal input port (an input port P2IN, Fig 7), wherein the second signal input port is connected with the signal output port through a signal transmission line (a transmission line TL3, Fig 7); 
the main antenna is configured to receive signals input by the wireless signal module and transmit the signals (Fig 7).
Hong does not explicitly teach the transmission antenna is configured to receive a part of the signals from the main antenna and transmit the part of the signals to a dead-zone compensating antenna through the signal transmission line; the dead-zone 
However, Hong teaches if the third antenna element 703 receives a signal of a frequency range overlapped with the HB as described above, the electronic device 700 may implement 3R.times (paragraph [0111]), and if diversity using an MB signal is performed, the electronic device 700 may perform a similar operation as a diversity operation using the above-mentioned HB signal (paragraph [0112]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a signal transmission device in MO, as taught by Hong as modified, in order to provide an antenna design that prevents an antenna degradation.

Regarding claim 12,
Mo in view of Hong discloses the claimed invention, as discussed in claim 11.
Mo teaches the smart TV comprises a rear housing where the signal transmission device is disposed; or, the smart TV defines a space for accommodating the signal transmission device (an electrically insulative housing 1 defines a space for accommodating the signal transmission device, Fig 1).

Claims 2-10 and 13-20, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Mo (US 20120108190), hereinafter Mo, in view of Hong et al (US 20170365914), hereinafter Hong, and Furutani (US 20100253583), hereinafter Furutani.

Regarding claim 2,
Mo in view of Hong discloses the claimed invention, as discussed in claim 1.
Mo as modified does not teach the main antenna is disposed on a first dielectric substrate and the transmission antenna is disposed on a second dielectric substrate, and wherein the first dielectric substrate and the second dielectric substrate are adjacent and faced; the main antenna is disposed on a first surface of the first dielectric substrate facing the second dielectric substrate; the transmission antenna is disposed 
	However, Furutani teaches a signal transmission device (an antenna A5, Fig 9A) applied to a smart device (an RFID tag T5, Fig 9A), the smart device comprising a wireless signal module (a semiconductor chip 52, Fig 9A), wherein the signal transmission device comprises:
a main antenna (a first antenna element 54, Fig 9A) is disposed on a first dielectric substrate (a dielectric section 55, Fig 9A) and a transmission antenna (a second antenna element 58, Fig 9A) is disposed on a second dielectric substrate (a dielectric section 55, Fig 9A), and wherein
the first dielectric substrate and the second dielectric substrate are adjacent and faced (Fig 9A);
the main antenna is disposed on a first surface of the first dielectric substrate facing the second dielectric substrate (Fig 9A);
the transmission antenna is disposed on a second surface of the second dielectric substrate facing the first dielectric substrate (Fig 9A).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a signal transmission device comprising a main antenna being disposed on a first dielectric substrate and a transmission antenna being disposed on a second dielectric substrate, and wherein the first dielectric substrate and the second dielectric substrate being adjacent and faced; the main antenna being disposed on a first surface of the first dielectric substrate facing the second dielectric substrate; the transmission antenna being disposed on a second surface of the second dielectric substrate facing the first dielectric substrate in Mo as modified, as taught by Furutani, in order to provide an electronic device having various antenna elements to meet diversification of wireless communications.
[AltContent: textbox (Furutani (US 20100253583))][AltContent: textbox (Furutani (US 20100253583))]
    PNG
    media_image3.png
    940
    830
    media_image3.png
    Greyscale


Regarding claim 3,
Mo in view of Hong and Furutani discloses the claimed invention, as discussed in claim 2.
Furutani does not explicitly teach the first dielectric substrate and the second dielectric substrate are PCBs. 
	However, Furutani teaches the dielectric substrate 551 has such a structure that the conductor layer 56 is interposed between two dielectric sections 55 and 57 each 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a first dielectric substrate and a second dielectric substrate being PCBs in Mo as modified, in order to provide an electronic device having various antenna elements to meet diversification of wireless communications.

Regarding claim 4,
Mo in view of Hong and Furutani discloses the claimed invention, as discussed in claim 3.
Furutani teaches the first dielectric substrate and the second dielectric substrate are rectangular (Fig 9A). 

Regarding claim 5,
Mo in view of Hong and Furutani discloses the claimed invention, as discussed in claim 2.
Furutani teaches the main antenna is faced to the transmission antenna (Fig 9A).
Furutani does not explicitly teach a distance between the main antenna and the transmission antenna is no less than 1 mm and no more than 10 mm. 
However, Furutani teaches the position of the first feeding point 41 in the first antenna element 44 and the position of the second feeding point 43 in the second antenna element 46 affect the impedance characteristic of the antenna A4 (Fig 6B; paragraph [0059]). This teaching is result effect in order to set so that the impedance of the antenna agrees with the input and output impedance of the semiconductor chip 42 (paragraph [0062]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a distance between a main antenna and a transmission antenna being no less than 1 mm and no more than 

Regarding claim 6,
Mo in view of Hong and Furutani discloses the claimed invention, as discussed in claim 5.
Furutani does not explicitly teach the first dielectric substrate and the second dielectric substrate are PCBs. 
	However, Furutani teaches the dielectric substrate 551 has such a structure that the conductor layer 56 is interposed between two dielectric sections 55 and 57 each shaped like a plate, and the conductor layer 56 is disposed at the midpoint between the first antenna element 54 and the second antenna element 58 (Fig 9A; paragraph [0069]). Therefore, it would have been obvious to a person of ordinary skill in the art to consider the dielectric substrate 551 to be a printed circuit board.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a first dielectric substrate and a second dielectric substrate being PCBs in Mo as modified, in order to provide an electronic device having various antenna elements to meet diversification of wireless communications.

Regarding claim 7,
Mo in view of Hong and Furutani discloses the claimed invention, as discussed in claim 6.
Furutani teaches the first dielectric substrate and the second dielectric substrate are rectangular (Fig 9A). 

Regarding claim 8,
Mo in view of Hong discloses the claimed invention, as discussed in claim 1.
Mo as modified does not teach the main antenna and the transmission antenna are microstrip antennas. 

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a main antenna and a transmission antenna being microstrip antennas in Mo as modified, as taught by Furutani, in order to provide an electronic device having various antenna elements to meet diversification of wireless communications.

Regarding claim 9,
Mo in view of Hong and Furutani discloses the claimed invention, as discussed in claim 8.
Furutani teaches the main antenna is a circularly polarized antenna, and the transmission antenna is a circularly polarized antenna or a linearly polarized antenna;
or, the main antenna is a linearly polarized antenna (Fig 32), and the transmission antenna is a circularly polarized antenna or a linearly polarized antenna (Fig 32). 

Regarding claim 10,
Mo in view of Hong and Furutani discloses the claimed invention, as discussed in claim 2.
Furutani teaches the first dielectric substrate defines a first feeding point (a feeding point 51, Fig 9B);
the second dielectric substrate defines a second feeding point (a feeding point 53, Fig 9B), and wherein the second feeding point is connected with the transmission line (a lead wire 523, Fig 9B). 

Mo in view of Hong discloses the claimed invention, as discussed in claim 12.
Mo as modified does not teach the main antenna is disposed on a first dielectric substrate and the transmission antenna is disposed on a second dielectric substrate, and wherein the first dielectric substrate and the second dielectric substrate are adjacent and faced; the main antenna is disposed on a first surface of the first dielectric substrate facing the second dielectric substrate; the transmission antenna is disposed on a second surface of the second dielectric substrate facing the first dielectric substrate.
	However, Furutani teaches a signal transmission device (an antenna A5, Fig 9A) applied to a smart device (an RFID tag T5, Fig 9A), the smart device comprising a wireless signal module (a semiconductor chip 52, Fig 9A), wherein the signal transmission device comprises:
a main antenna (a first antenna element 54, Fig 9A) is disposed on a first dielectric substrate (a dielectric section 55, Fig 9A) and a transmission antenna (a second antenna element 58, Fig 9A) is disposed on a second dielectric substrate (a dielectric section 55, Fig 9A), and wherein
the first dielectric substrate and the second dielectric substrate are adjacent and faced (Fig 9A);
the main antenna is disposed on a first surface of the first dielectric substrate facing the second dielectric substrate (Fig 9A);
the transmission antenna is disposed on a second surface of the second dielectric substrate facing the first dielectric substrate (Fig 9A).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a signal transmission device comprising a main antenna being disposed on a first dielectric substrate and a transmission antenna being disposed on a second dielectric substrate, and wherein the first dielectric substrate and the second dielectric substrate being adjacent and faced; the main antenna being disposed on a first surface of the first dielectric substrate facing the second dielectric substrate; the transmission antenna being disposed on a second surface of the second dielectric substrate facing the first dielectric substrate in Mo as 

Regarding claim 14,
Mo in view of Hong and Furutani discloses the claimed invention, as discussed in claim 13.
Furutani does not explicitly teach the first dielectric substrate and the second dielectric substrate are PCBs. 
However, Furutani teaches the dielectric substrate 551 has such a structure that the conductor layer 56 is interposed between two dielectric sections 55 and 57 each shaped like a plate, and the conductor layer 56 is disposed at the midpoint between the first antenna element 54 and the second antenna element 58 (Fig 9A; paragraph [0069]). Therefore, it would have been obvious to a person of ordinary skill in the art to consider the dielectric substrate 551 to be a printed circuit board.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a first dielectric substrate and a second dielectric substrate being PCBs in Mo as modified, in order to provide an electronic device having various antenna elements to meet diversification of wireless communications.

Regarding claim 15,
Mo in view of Hong and Furutani discloses the claimed invention, as discussed in claim 13.
Furutani teaches the main antenna is faced to the transmission antenna (Fig 9A).
Furutani does not explicitly teach a distance between the main antenna and the transmission antenna is no less than 1 mm and no more than 10 mm. 





Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a distance between a main antenna and a transmission antenna being no less than 1 mm and no more than 10 mm in Mo as modified, in order to provide an electronic device having various antenna elements to meet diversification of wireless communications.

Regarding claim 16,
Mo in view of Hong and Furutani discloses the claimed invention, as discussed in claim 15.
Furutani does not explicitly teach the first dielectric substrate and the second dielectric substrate are PCBs. 
However, Furutani teaches the dielectric substrate 551 has such a structure that the conductor layer 56 is interposed between two dielectric sections 55 and 57 each shaped like a plate, and the conductor layer 56 is disposed at the midpoint between the first antenna element 54 and the second antenna element 58 (Fig 9A; paragraph [0069]). Therefore, it would have been obvious to a person of ordinary skill in the art to consider the dielectric substrate 551 to be a printed circuit board.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a first dielectric substrate and a second dielectric substrate being PCBs in Mo as modified, in order to provide an electronic device having various antenna elements to meet diversification of wireless communications.




Mo in view of Hong and Furutani discloses the claimed invention, as discussed in claim 16.
Furutani teaches the first dielectric substrate and the second dielectric substrate are rectangular (Fig 9A). 

Regarding claim 18,
Mo in view of Hong discloses the claimed invention, as discussed in claim 12.
Mo as modified does not teach the main antenna and the transmission antenna are microstrip antennas. 
However, Furutani teaches a signal transmission device (an antenna A5, Fig 9A) applied to a smart device (an RFID tag T5, Fig 9A), the smart device comprising a wireless signal module (a semiconductor chip 52, Fig 9A), wherein the signal transmission device comprises a main antenna (a first antenna element 54, Fig 9A) is disposed on a first dielectric substrate (a dielectric section 55, Fig 9A) and a transmission antenna (a second antenna element 58, Fig 9A) is disposed on a second dielectric substrate (a dielectric section 55, Fig 9A), and wherein the main antenna and the transmission antenna are microstrip antennas (paragraph [0071]). 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use a main antenna and a transmission antenna being microstrip antennas in Mo as modified, as taught by Furutani, in order to provide an electronic device having various antenna elements to meet diversification of wireless communications.

Regarding claim 19,
Mo in view of Hong and Furutani discloses the claimed invention, as discussed in claim 18.
Furutani teaches the main antenna is a circularly polarized antenna, and the transmission antenna is a circularly polarized antenna or a linearly polarized antenna;

Regarding claim 20,
Mo in view of Hong and Furutani discloses the claimed invention, as discussed in claim 13.
Furutani teaches the first dielectric substrate defines a first feeding point (a feeding point 51, Fig 9B);
the second dielectric substrate defines a second feeding point (a feeding point 53, Fig 9B), and wherein the second feeding point is connected with the transmission line (a lead wire 523, Fig 9B). 


Conclusion
	The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply. 
	Applicant, in preparing the response, should consider fully the entire reference aspotentially teaching all or part of the claimed invention, as well as the context of thepassage as taught by the prior art or disclosed by the Examiner. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Tran whose telephone number is (571) 270-7650.  The examiner can normally be reached on Monday-Friday 8:00 am-5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/HAI V TRAN/Primary Examiner, Art Unit 2845